Citation Nr: 1314564	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-26 702	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  The Board remanded this issue for further development in September 2012, and the case now returns to the Board.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he is satisfied with the last decision and does not wish to continue the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran was awarded an initial rating of 10 percent for his service-connected PTSD, and he appealed from that rating.  After subsequent development pursuant to a Board remand, in a rating decision of which the Veteran was notified in March 2013, he was granted a rating of 70 percent for PTSD effective as of January 29, 2013.  Even if a rating is increased during the pendency of an appeal, a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Here, in an April 2013 letter, the Veteran's representative stated that the Veteran is "satisfied" with the March 2013 decision and "does not want to appeal further."  This request was received by the Board prior to the promulgation of a decision on the appeal.  Where a claimant expressly indicates an intent that adjudication of certain specific claim not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate that specific claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


